Citation Nr: 1808511	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  07-01 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and psychosis.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a left hip disorder, to include as secondary to a service-connected low back disability.

4.  Entitlement to an increased rating greater than 10 percent for plantar fasciitis, pes planus, and degenerative joint disease of the bilateral feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to July 2003. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of that hearing is associated with the claims file.

In October 2017, the Veteran submitted additional evidence in support of her claims.  In January 2018, the Veteran's representative submitted a waiver of RO review of that evidence.  38 C.F.R. § 20.1304 (2017).

The issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for a bilateral knee disorder, and entitlement to service connection for a left hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a June 2009 rating decision, the RO denied the Veteran's claim for entitlement to service connection for PTSD.  Notice of the June 2009 rating decision was provided to the Veteran that same month and she did not file a timely notice of disagreement or submit new and material evidence within the one-year appeal period of that decision; accordingly, the June 2009 rating decision is final.

2.  In a June 2011 rating decision, the RO denied reopening the Veteran's claim for entitlement to service connection for PTSD.  Notice of the June 2011 rating decision was provided to the Veteran that same month and she did not file a timely notice of disagreement or submit new and material evidence within the one-year appeal period of that decision; accordingly, the June 2011 rating decision is final.

3.  Evidence received since the June 2011 rating decision is new and material and sufficient to reopen the claim for entitlement to service connection for PTSD.

4.  The Veteran's bilateral pes planus, plantar fasciitis, and degenerative arthritis of the feet is manifested by pain on manipulation and use accentuated with no evidence of marked deformity, swelling on use, or characteristic callosities.


CONCLUSIONS OF LAW

1.  The June 2009 rating decision is final.  38 U.S.C. § 7105(c) (2012), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  The June 2011 rating decision is final.  38 U.S.C. § 7105(c) (2012), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

3.  Evidence received to reopen the claim of entitlement to service connection for PTSD is new and material, and the claim is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).

4.  The criteria for an increased rating greater than 10 percent for service-connected bilateral pes planus with plantar fasciitis and degenerative arthritis of the feet have not been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim to reopen the issue of entitlement to service connection for PTSD, the Board is taking action favorable to the Veteran by reopening the claim.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

With regard to the Veteran's claim for entitlement to an increased rating for a bilateral foot disorder, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in February 2012 satisfied the duty to notify provisions. 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006);

The Veteran's service treatment records, VA medical treatment records, identified private medical treatment records, and Social Security Administration (SSA) records have been obtained.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran most recently was provided with a VA examination addressing the severity of her bilateral foot disorder in January 2015.  The Board finds the January 2015 VA examination provided in this case to be adequate, as it discusses the symptoms of the Veteran's bilateral foot disability sufficiently to assess the severity of the disability under the pertinent rating criteria.  38 C.F.R. § 3.159(c)(4).  Accordingly, VA has met its duty to assist.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claims decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the October 2016 Board hearing constitutes harmless error.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

I.  New and Material Evidence Claim

The Veteran contends that she has submitted new and material evidence sufficient to reopen the claim for entitlement to service connection for PTSD.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied service connection for PTSD in June 2009, and notified the Veteran of the decision that same month.  The Veteran did not appeal the June 2009 rating decision and there is no documentation received within the one-year appeal period that would constitute new and material evidence.  Thus, the June 2009 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  In a June 2011 rating decision, the RO declined to reopen the Veteran's claim for entitlement to service connection for PTSD.  Notice of that decision was sent to the Veteran that same month, and the Veteran did not appeal the June 2011 rating decision or submit evidence within the one-year appeal period which would constitute new and material evidence.  Thus, the June 2011 rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The June 2009 rating decision denied service connection for PTSD because the evidence did not demonstrate evidence of a corroborated stressor or sufficient information to request corroboration of the stressor from the Joint Service Records Research Center (JSRRC).  The RO concluded that the evidence did not demonstrate a confirmed diagnosis of PTSD that is directly related to a credible in-service stressor event.  Thus, in order for the Veteran's claim to be reopened, evidence must be added to the record since the June 2009 rating decision addressing that basis. 

Although the RO determined that new and material evidence was not presented to reopen the claim of entitlement to service connection for PTSD, the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

After thorough consideration of the evidence in the claims file, the Board concludes that the evidence received since the June 2011 rating decision is new and material and sufficient to reopen the Veteran's claim for entitlement to service connection for PTSD.  During her October 2017 hearing before the Board, the Veteran identified additional stressors which have not been considered by the RO.  Specifically, the Veteran stated that, while stationed in Ankara, Turkey, one of her co-workers was killed in a car bombing, and that two or three additional car bombs were later located on the base.  An October 2016 lay statement from B.H. who served with the Veteran corroborates the Veteran's statements and further explains that terrorists claimed responsibility for the car bombing and threatened to kill more Americans in their region.  This evidence is new, because it was not of record at the time of the RO's June 2011 rating decision.  It is material because it identifies an additional stressor which may relate to the Veteran's fear of hostile military or terrorist activity, rendering the stressor sufficient to establish service connection for PTSD without additional corroboration if a VA psychiatrist or psychologist confirms that the stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (2017).

Accordingly, the Veteran's claim for entitlement to service connection for PTSD is reopened.

II.  Increased Rating Claim

The Veteran contends that she is entitled to an increased rating greater than 10 percent for her service-connected bilateral pes planus with plantar fasciitis and degenerative joint disease of the feet (foot disability). 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2017); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's bilateral foot disability is currently evaluated as 10 percent disabling prior under 38 C.F.R. 4.71a, Diagnostic Code 5276.  Diagnostic Code 5276 provides for a 10 percent disability rating for bilateral or unilateral pes planus when symptoms are moderate with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  Id.  A 30 percent evaluation is for application for bilateral flatfoot when symptoms are severe with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Id.  A maximum 50 percent evaluation is warranted for bilateral flatfoot when symptoms are pronounced with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation with symptoms that are not improved by orthopedic shoes or appliances.  Id.

VA treatment records from 2012 through 2013 reflect diagnoses of bilateral plantar fasciitis.  A July 2012 VA treatment record notes the Veteran's complaints of arch pain in her feet for the prior 10 years, with prior treatment including injection therapy and use of NSAIDs.  She denied having any injections during the prior two years, but noted that she gained some relief with Etodolac.  Physical examination revealed heel varus, bilaterally, with associated forefoot valgus, bilaterally.  There was pain with palpation of the medial band of the plantar ligament on the right, and there was hammertoe deformity.  The physician noted that the Veteran was wearing wedge heeled shoes.  She was prescribed orthotics.  In October 2012, the Veteran reported that she wore her prescribed orthotics only once per month and that the orthotics helped with relief of her symptoms.  Physical examination showed heel varus, bilaterally, with associated forefoot valgus, bilaterally.  There was pain with palpation of the medial band of the plantar ligament on the right.  There was hammertoe deformity.  The podiatrist reported that the Veteran's plantar fasciitis appeared to be resolving with the current treatment regime.  A February 2013 record notes that the Veteran exhibited heel varus, bilaterally, with associated forefoot valgus and hammertoe deformity.  In November 2013, the Veteran complained of recurrence of plantar fasciitis.  She indicated that her orthotics were not providing adequate support.  Physical examination showed heel varus, bilaterally, with associated forefoot valgus, bilaterally.  There was pain with palpation of the medial band of the plantar ligament, bilaterally, as well as hammertoe deformity.  

A January 2013 VA back examination noted that the Veteran did not have evidence of plantar fasciitis on examination, as there was no pain on deep pressure of the plantar fascia.  The examiner indicated that X-rays showed that the Veteran did not have flat feet or arthritis of the feet.

In September 2013, the Veteran underwent a VA foot examination.  The Veteran reported that she wore custom inserts which offered temporary relief if she is not walking a lot.  She stated that she had a steroid injection into the feet which also provided temporary relief.  She denied swelling of the feet and reported that she did not have pain when she was off of her feet.  She noted that her feet hurt all of the time and estimated that her pain intensity averaged a 7 on a 1 to 10 scale.  Physical examination revealed pain on use of the feet and pain on manipulation of the feet.  The Veteran did not have characteristic calluses or any calluses caused by the flatfoot condition.  The examiner noted that the Veteran's symptoms were relieved by arch supports, but that she had extreme tenderness of the plantar surfaces of both feet which was improved with orthopedic shoes or appliances.  There was no evidence of decreased longitudinal arch height on weight-bearing; no objective evidence of marked deformity of the foot; no marked pronation of the foot; no evidence that the weight-bearing line fell over or medial to the great toe; no lower extremity deformity other than pes planus causing alteration of the weight bearing line; no inward bowing of the Achilles' tendon; and no marked inward displacement or severe spasms of the Achilles tendon on manipulation.  The examiner remarked that there was marked tenderness with every touch of the Veteran, and that she flinched, moaned, and groaned.  There was no swelling of the feet or ankles and there was no redness or increased warmth of the feet, ankles, or calves.  There was good plantar and dorsiflexion and the Veteran was able to bear weight on the feet, perform one foot and two foot toe raise without complaint, and ambulate without grimacing.  The examiner noted that the Veteran used foot orthotics on a constant basis.  X-rays of the feet were obtained, which were normal and did not reveal degenerative or traumatic arthritis.  The diagnosis was bilateral plantar fasciitis, and the examiner indicated that the Veteran also had a history of bilateral pes planus.  The examiner indicated that the Veteran's flatfoot condition impacted her ability to work, and that the Veteran was not seen during a flare-up of her foot condition, so the examiner could not render an opinion regarding the degree of functionality loss during a flare up without resorting to speculation.

In a December 2013 notice of disagreement, the Veteran reported that she was unable to bear weight on her feet without pain.

VA treatment records from 2014 through 2015 show continued complaints of and treatment for plantar fasciitis and pes planus.  In January 2014, the Veteran reported that her new orthotics were working well for her and reliving her of her pain symptoms.  Physical examination showed heel varus, bilaterally, with associated forefoot valgus, bilaterally.  There was very minimal pain with palpation of the medial band of the plantar ligament, bilaterally.  There was also hammertoe deformity.  The podiatrist indicated that plantar fasciitis appeared to be resolving, and she was directed to continue wearing her orthotics.  An April 2014 record notes the Veteran's complaints of pain in the heels, bilaterally, with the left heel worse than the right with initial morning steps and after resting and resuming activities.  She noted that her plantar fasciitis pain had improved.  Physical examination showed heel varus, bilaterally, with associated forefoot valgus, bilaterally.  There was minimal tenderness with palpation of the plantar heels, bilaterally, about the medial calcaneal tubercle area, bilaterally.  There was also hammertoe deformity.  In June 2014, the Veteran indicated that she was using her night splints, that her heel pain had improved, but that she had soreness in the left arch.  Examination showed heel varus, bilaterally, with associated forefoot valgus, bilaterally.  There was no tenderness with palpation of the plantar heels, bilaterally, about the medial calcaneal tubercle area, bilaterally.  There was also hammertoe deformity.  The Veteran was directed to return her left foot orthotic to the vendor to have the left arch lowered.  

A September 2014 record notes that the Veteran was using her night splints.  She stated that her heel pain was improved, but that she still experienced some soreness of the left arch.  The podiatrist suggested a new form of orthotics with semi rigid material for proper control.  Physical examination showed mild tenderness of the medial band of the plantar ligament of the left foot, heel varus, bilaterally, with associated forefoot valgus, bilaterally, negative tenderness with palpation of the plantar heels, bilaterally, about the medial calcaneal tubercle area, bilaterally, and hammertoe deformity.  In November 2014, the Veteran stated that she was using her night splints and new orthotics, which provided her relief.  Physical examination showed negative tenderness of the medial band of the plantar ligament of the left foot, heel varus, bilaterally, with associated forefoot valgus, bilaterally, negative tenderness with palpation of the plantar heels, bilaterally, about the medial calcaneal tubercle area, bilaterally, and hammertoe deformity.  A February 2015 record notes that the Veteran was not using the night splints that she was prescribed, but that she was wearing her orthotics as instructed.  Physical examination did not show tenderness of the medial band of the plantar ligament of the left foot, but there was tenderness of the bilateral heels about the medial calcaneal tubercle, heel varus, bilaterally, and hammertoe deformity.  The Veteran was advised to begin using the night splints.  

In January 2015, the Veteran underwent another VA foot examination.  The Veteran reported bilateral foot pain with all use, and noted that any weight bearing elicited foot pain.  She denied flare-ups impacting the function of the foot and she did not report any functional impairment of the foot.  Physical examination showed pain on use of the feet and pain on manipulation of the feet, both of which were accentuated.  There was no swelling on use and the Veteran did not have characteristic callouses.  The Veteran reported that she used orthotics, which relieved symptoms in both feet.  The examiner indicated that the Veteran had extreme tenderness of the plantar surfaces of both feet, which was improved by orthopedic shoes or appliances.  There was also decreased longitudinal arch height of both feet on weight-bearing.  There was no objective evidence of marked deformity of the feet; no marked pronation of the feet; no evidence that the weight-bearing line fell over or medial to the great toe; no lower extremity deformity other than pes planus causing alteration of the weight-bearing line; no inward bowing of the Achilles tendon; and no marked inward displacement and severe spasm of the Achilles tendon on manipulation of the feet.  There was no Morton's neuroma and no metatarsalgia.  The Veteran had hammertoes on the right and left second toe.  There were no symptoms due to a hallux valgus condition or a hallux rigidus condition.  There was no effect on the toes due to pes cavus, no pain and tenderness due to pes cavus, no effect on the plantar fascia due to pes cavus, and no dorsiflexion and varus deformity due to pes cavus.  There was no history of foot surgery.  There was pain on physical examination, but the examiner remarked that the pain did not contribute to functional loss.  The examiner explained that the Veteran was ambulatory and the pain did not prevent mobility.  The examiner further noted that there was not pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over time.  There was also no functional loss during flare-ups or when the foot was used repeatedly over time.  The examiner observed that the Veteran used orthotics on a regular basis, which were prescribed by her podiatrist.  A magnetic resonance imaging scan (MRI) of the feet showed questionable thickening of the proximal plantar fascia in the left foot and a normal right foot.  The diagnoses were bilateral pes planus, bilateral plantar fasciitis, and bilateral degenerative arthritis of the feet.  The examiner reported that the Veteran's condition was stable and has shown no evidence of progression since the 2013 VA examination.  There was no aggressive subsequent treatment since the last examination.

During her October 2016 hearing before the Board, the Veteran testified that she experienced foot pain and that she wore special prescribed insoles which included a ball that put pressure on certain parts of her feet.  She admitted that the insoles helped.  She noted that she also had devices to stretch her feet at night, but indicated that she could not wear them because they kept her awake.

VA treatment records from 2016 through 2017 show continued complaints of and treatment for plantar fasciitis and pes planus.  In February 2016, the Veteran stated that her neuroma pain of the left foot had greatly improved.  In June 2016, the Veteran stated that her neuroma pain of the second webspace of the left foot had greatly improved and was being controlled with the use of orthotics with metatarsal padding.  Physical examination showed negative sharp pains and tenderness with palpation of the second webspace of the left and with transverse squeezing of the metatarsals.  There was heel varus noted, bilaterally, with associated forefoot valgus, bilaterally, and hammertoe deformity.  A September 2016 record reflects that the Veteran indicated that her orthotics were working well for her.  Physical examination revealed negative sharp pains and tenderness with palpation of the second webspace of the left foot and with transverse squeezing of the metatarsals.  There was heel varus noted, bilaterally, with associated forefoot valgus, bilaterally.  There was also hammertoe deformity.

A January 2017 record notes the Veteran's reports that her orthotics were working well for her.  Physical examination showed minimal sharp pains and tenderness with palpation of the second webspace of the left and with transverse squeezing of the metatarsals.  There was tenderness of the medial band of the plantar ligament, bilaterally.  There was heel varus, bilaterally, with associated forefoot valgus, bilaterally, and hammertoe deformity.  In June 2017, the Veteran reported that she had been using her orthotics, and that the devices had minimally accommodated her condition, but had not improved them.  Physical examination showed minimal sharp pains and tenderness with palpation of the second webspace of the left and with transverse squeezing of the metatarsals.  There was tenderness of the medial band of the plantar ligament, bilaterally.  There was heel varus, bilaterally, with associated forefoot valgus, bilaterally, and hammertoe deformity.  

After a thorough review of the evidence of record, the Board concludes that an increased rating greater than 10 percent is not warranted for the Veteran's bilateral foot disability.  Although the September 2013 and January 2015 VA examinations indicate that the Veteran experienced accentuated pain on manipulation and use of the feet, the medical evidence reflects that there was not evidence of marked deformity of the feet, marked pronation of the feet, or marked inward displacement.  Additionally, the medical evidence shows that here was no indication of swelling on use of the feet, and there were no characteristic callosities.  Thus, although one of the criteria for an increased rating of 30 percent is demonstrated, the evidence of record does not more nearly approximate the criteria for a disability rating of 30 percent or higher.  Here, the preponderance of the evidence weighs against a finding that the Veteran's disability picture more nearly approximates the symptoms as listed for a 30 percent rating.  Rather, the Veteran's symptoms are all reasonably contemplated by the rating criteria for a rating of 10 percent or lower throughout the appeal period.  

Other diagnostic codes pertaining to the foot have been considered.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The evidence does not reflect diagnoses of claw foot, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries related to the service-connected pes planus, plantar fasciitis, and degenerative arthritis.  Accordingly, increased ratings are not warranted under the diagnostic codes pertaining to those disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5283, 5284 (2017).

The Board has also considered whether there is any additional functional loss not contemplated in the current rating assigned for the Veteran's bilateral foot disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); see also Turner v. Shinseki, 2011 WL 1211054  (Vet. App. 2011) (nonprecedential) (citing to VAOPGCPREC 9-98 in noting that consideration of functional loss may still be required even for disabilities rated under Diagnostic Codes not involving limitation of motion).  The January 2015 VA examination reports reflect that the Veteran denied flare-ups impacting the function of the feet and she did not report any functional impairment of the feet.  Additionally, the VA examiner noted that, although there was pain on examination, the pain did not contribute to functional loss as the Veteran was ambulatory and the pain did not prevent mobility.  Further, the examiner opined that there was not pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over time.  Last, the examiner concluded that there was no functional loss during flare-ups or when the foot was used repeatedly over time.  There is no objective evidence to suggest that the Veteran's bilateral pes planus, plantar fasciitis, and degenerative arthritis caused additional functional loss not contemplated in the currently assigned rating.

Based on the foregoing, an increased evaluation greater than 10 percent for the Veteran's service-connected bilateral pes planus, plantar fasciitis, and degenerative arthritis is not warranted.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Last, the Board has considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2017); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted.  The Veteran's bilateral foot disability symptoms are contemplated by the rating criteria.  See Thun, 22 Vet. App. at 115.  A comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's bilateral foot disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the schedular evaluation is adequate to rate this disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.

Last, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The record reflects that the Veteran previously filed a claim seeking entitlement to a TDIU.  That claim was denied by the RO in the October 2013 rating decision.  The Veteran filed a notice of disagreement to the October 2013 rating decision in December 2013, but did not request to appeal the TDIU denial.  Nevertheless, the RO included the issue of entitlement to a TDIU in the March 2015 statement of the case.  In her April 2015 substantive appeal, the Veteran identified several issues which she wished to appeal, but did not identify the denial of TDIU as one of those issues.  Additionally, the Veteran has not alleged that she is unemployable due to her service-connected bilateral foot disability.  Accordingly, the issue of entitlement to a TDIU is not before the Board.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for PTSD is reopened; the claim is granted to this extent only.

Entitlement to an increased rating greater than 10 percent for a bilateral foot disability is denied.


REMAND

I.  Acquired Psychiatric Disorder

The Veteran should be provided with a VA examination to determine the etiology of her PTSD.  As discussed above, the Veteran identified an additional stressor which has not been considered by the RO.  Specifically, the Veteran reported that her co-worker was killed from a car bomb for which terrorists claimed responsibility noting that they were ready to kill more Americans in that region, and two to three additional car bombs were located on the base.  In that regard, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3).  Accordingly, the VA examiner should determine whether the Veteran's reported stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to that stressor.

With regard to the Veteran's uncorroborated statements with respect to her personal assaults during service, the Board acknowledges that such uncorroborated statements are not sufficient to verify the stressors.  The Board also recognizes that the present case falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the event which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272 (1999).  Additionally, the relevant regulations stipulate that, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate an account of the stressor incident.  38 C.F.R. § 3.304(f)(5).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton, 12 Vet. App. at 280 (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases).

Based on the foregoing, the VA examiner should also determine the likelihood that the alleged personal assaults during service occurred, and if so, whether any current acquired psychiatric disorder, to include PTSD, is related to the personal assaults.

Additionally, the VA examiner should provide an opinion as to whether any of the other psychiatric disorders diagnosed in the record, including depressive disorder and anxiety disorder, are etiologically related to the Veteran's active duty service.  In that regard, the Board observes that the Veteran's service treatment records document treatment for depression, and that she was diagnosed with psychosis in May 2004, within one year of her discharge from active duty service.

II.  Bilateral Knee Disorder

In its October 2013 rating decision and the March 2015 statement of the case, the RO cited a September 7, 2013 VA examination and September 30, 2013 VA addendum opinion which reportedly opined that the Veteran's right and left knee arthritis was less likely than not related to the Veteran's in-service bilateral patellofemoral syndrome because the current arthritis did not involve the patella area.  However, review of the claims file shows only the September 7, 2013 VA opinion in which the examiner indicated that an opinion could not be provided because the examiner did not have the Veteran's claims file to review.  The September 30, 2013 VA addendum cited by the RO does not appear in the claims file.  Accordingly, the RO should obtain a copy of the September 30, 2013 VA addendum opinion and associate it with the claims file.  38 U.S.C. § 5103A(c) (2012); 38 C.F.R. § 3.159(c)(2) (2017); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

III.  Left Hip Disorder

The Veteran contends that her left hip disorder, diagnosed as osteoarthritis of the left hip, was caused or aggravated by her service-connected lumbar spine strain.  In support of her claim, the Veteran submitted an October 2016 letter from M. Acurio, M.D., which opines that the Veteran's "significant lumbar disk disease . . . contributes to her overall hip pain."  However, the Veteran is not service-connected for lumbar disk disease.  In fact, service connection for degenerative disc disease of the lumbar spine was specifically denied by the Board in a December 2015 decision.  Nevertheless, given the medical evidence suggesting a link between the Veteran's left hip disorder and her lumbar spine, the Board believes that a VA opinion should be obtained to determine whether the Veteran's left hip disorder was caused or aggravated by her service-connected lumbar spine strain.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records pertinent to the Veteran's claims, to specifically include the September 30, 2013 VA addendum opinion addressing the etiology of the Veteran's bilateral knee disorders, and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and her representative must be notified of any inability to obtain the requested documents.

2.  Provide the Veteran with a VA examination to determine the existence and etiology of her PTSD, and any other diagnosed psychiatric disorder.  A copy of this Remand and the entire claims file must be made available to and reviewed the VA examiner.  Pertinent documents should be reviewed, including service treatment records, service personnel records, VA and private treatments records, SSA records, and the statements of the Veteran with respect to her claimed stressors.  All necessary diagnostic testing should be conducted and commented upon by the examiner.

For purposes of the examination only, the examiner should assume that the Veteran's reported stressor involving the death of her co-worker from a car bomb for which Islamic terrorists took responsibility and threatened that they were ready to kill additional Americans in that region, suggesting fear of hostile military or terrorist activity, detailed above, is verified.  The examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the stressor is sufficient to have caused PTSD and did cause the Veteran's PTSD.

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's PTSD was caused by any of her reported in-service personal assaults.  In making such a determination, the examiner is requested to review the historical records, including evidence that might reflect that the claimed personal assaults actually occurred during military service, and clearly identify the particular records which are felt to provide corroboration of the incident(s), and give an adequate rationale for why it is felt that such records establish that a personal assault actually occurred during military service.  

Last, the examiner should provide an opinion as to whether any other diagnosed psychiatric disorder, to include depressive disorder and/or anxiety disorder, are related to the Veteran's active duty service.  In that regard, the Board observes that the Veteran's service treatment records document treatment for depression during service, and that the post-service medical records confirm that she was diagnosed with psychosis in May 2004, within one year of service discharge.

All opinions should be supported by a clear rationale, which should include a discussion of the specific evidence on which the opinion is based.

3.  Provide the Veteran with a VA examination to determine the etiology of her osteoarthritis of the left hip.  The Veteran's claims file, all electronic records, and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a complete review of the evidence of record, to include the Veteran's lay statements and testimony, the VA examiner must provide the following opinion:

*Is it at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's left hip osteoarthritis was caused or aggravated by her service-connected lumbar spine strain?

Aggravation is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

4.  Notify the Veteran that she must report for the examinations and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017). 

5.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide another supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


